DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claim(s) 1 and 18 is/are objected to because of the following informalities: 
Claims 1, “a cellular solid having a predetermined geometry” should be changed to --the cellular solid having a predetermined geometry --.
Claim 18, “the bubbles thereby being solidified;” should be changed to --the bubbles thereby being solidified; and--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-12,15-16, 29-30 and 33-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11-12,15-16, 29-30 and 33-34  recites “about” which is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The boundaries of the claimed rages are unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-15, 17-25, 27-33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130309770) in view of Wu (US 20200109300) and/or Torobin (US 4671909 – of record).
Regarding claim 1, Lin discloses a method of printing a cellular solid (scaffold 130; wherein 130 is a solid foam: P0008 and Fig. 1B), the method comprising:
introducing an ink formulation (introducing a liquid that is printable and comprises at least a polymerizable polymer: P0026; wherein the taught liquid reads on the claimed ink formulation: [0007], [0028], and [0031] of applicant’s published application) and a gas (gas) into a nozzle (105) comprising a core flow channel (205) radially surrounded by an outer flow channel (210), the ink formulation being directed into the outer flow channel and the gas being directed into the core flow channel (P0008, 0029-0032, Figs. 1A-2B);

    PNG
    media_image1.png
    468
    334
    media_image1.png
    Greyscale

ejecting the ink formulation and the gas out of the nozzle as a stream of bubbles (110: P0029, Figs. 1A), each bubble including a core comprising the gas and a liquid shell overlying the core and comprising the ink formulation (each bubble 110 includes a liquid ball/shell encapsulating a core/center comprising the gas: P0026, 0029, 0056, Fig. 7, Fig. 13);
after ejection, solidifying the liquid shell to form a solid shell, the bubbles thereby being solidified (transforming the liquid shell into a solid shell such that the bubbles are transformed into solid foam: P0008, 0026, 0042); and
depositing the bubbles on a substrate (115: Fig. 1A) …, thereby printing the cellular solid (130) having a predetermined geometry (P0026, 0029, 0042, Fig. 1A, Fig. 4A).
Lin is silent about the substrate being moving relative to the nozzle. 
However, a person of ordinary skill in the art would have readily recognized that the substrate and the nozzle in Lin must have a relative movement between them in order to achieve the disclosed depositing/stacking of bubbles and that there are limited options to allow their relative movement (i.e. moving the nozzle, the substrate, or both).   
In the same field of endeavor, methods of printing cellular solids/foams (P0003-0005), Wu discloses the technique of depositing an ink formulation on a substrate (301) moving relative to a nozzle (304) for the benefit(s) of facilitating 3D printing of cellular foams and/or improving porosity/architecture of the cellular foams (Abstract, P0005, 0100, 0112, 0129, and Fig. 4D). 
In the same field of endeavor, methods of printing cellular solids/foams, Torobin discloses the technique of depositing microspheres/bubbles on a substrate moving relative to a nozzle for the benefit(s) of facilitating collection (C32, L34-40 and Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lin in view of Wu and Tobin by moving the substrate relative to the nozzle during the depositing step for the benefit(s) of facilitating/enhancing collection/stacking of the bubbles and/or improving porosity/architecture of the cellular foam as suggested by Wu and/or Torobin. See MPEP §§ 2143 I C, 2143 I E, 2143 I G, and/or 2144 II. 
Regarding claim 2, modified Lin further discloses wherein each of the solid shells comprises … a polymer (P0026, 0041). Wu further obviates the subject matter of this claim (P0089, claims 13). Torobin also further obviates the subject matter of this claim (C1, L47-59; C2, L4-7, and Fig. 4). 
Regarding claim 3, modified Lin further discloses wherein solidifying comprises crosslinking (P0026, 0041). Torobin further obviates the subject matter of this claim (C2, L17-28; C16, L47-56; C32, L34-51).
Regarding claim 4, modified Lin further discloses that solidification step is modifiable such as by polymerizing the liquid bubbles in the air (P0041, 0058) while Torobin further discloses to solidify the liquid shell prior to deposition of the bubbles on the substrate for the benefit(s) of avoiding deformation/damage of the bubbles upon contact with the substrate (C2, L17-28; C32, L34-51). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Tobin by performing solidification of the liquid shells prior to deposition of the bubbles on the substrate for the benefit(s) of avoiding deformation/damage of the bubbles upon contact with the substrate. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV C, and/or 2144 II. 
Regarding claim 5, modified Lin further discloses wherein the solidification of the liquid shell occurs after deposition of the bubbles on the substrate (P0026, 0041).
Regarding claim 6, modified Lin fails to disclose wherein the solidification occurs within one second of deposition. However, Lin further suggests that solidification step is modifiable (P0041, 0058) while Torobin further discloses to solidify the liquid shell prior to deposition of the bubbles on the substrate for the benefit(s) of avoiding deformation/damage of the bubbles upon contact with the substrate (C2, L17-28; C32, L34-51). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Tobin by performing solidification of the liquid shells within one second of deposition for the benefit(s) of performing deposition and solidification simultaneously and/or avoiding/minimizing deformation/damage of the bubbles upon contact with the substrate. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV C, and/or 2144 II. 
Regarding claim 7, modified Lin further discloses wherein the stream of bubbles is a monodisperse stream of bubbles (P0028, 0030, Fig. 1A). Torobin further obviates the subject matter of this claim (Figs. 1-3A).
Regarding claim 8, modified Lin fails to disclose wherein the ink formulation further comprises a nanoparticle precursor. However, Torobin further discloses/suggests to include a nanoparticle precursor for the benefit(s) of providing dispersed/metallic particles and/or increasing rigidity (C19, L326-37, Table II in C30). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Tobin by including a nanoparticle precursor to the ink formulation for benefit(s) of providing dispersed/metallic particles and/or increasing rigidity. 
Regarding claim 10, modified Lin further discloses wherein the gas is selected from the group consisting of: air, oxygen, nitrogen, helium and argon (P0037, 0050, 0055, and Fig. 13). Torobin further obviates the subject matter of this claim (C18, 24-29).
Regarding claim 11, modified Lin fails to disclose wherein the gas is directed into the nozzle at a pressure in a range from about 1 kPa to about 10 kPa. However, since Lin further discloses a pressure approaching the claimed pressure range and discloses to adjust the pressure of the gas to optimize the dispersion and/or diameter of the bubbles (P0039, 0047, 0048; gas pressure is a result-effective variable), Torobin further discloses that gas pressure is a result-effective variable (C4, L6-33; C15, L44-49), and applicant discloses that the claimed pressure range is not critical ([0034] of applicant’s published application), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin by using a gas pressure within the claimed range for the benefit(s) of optimizing the dispersion and/or diameter of the bubbles. See MEPE 2144.05 I-II. 
Regarding claim 12, modified Lin fails to disclose wherein a flow rate of the ink formulation is in a range from about 3 ml/min to about 15 ml/min. However, since Lin further discloses a pressure approaching the claimed lower range and to adjust the flow rate of the liquid formulation to optimize the pattern and/or size of the bubbles (P0028, 0039, 0047, and Fig. 10; flow rate of liquid formulation is a result-effective variable), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin by using a flow rate of the ink formulation within the claimed range for the benefit(s) of optimizing the pattern and/or size of the bubbles. See MEPE 2144.05 I-II.
Regarding claim 13, modified Lin fails to explicitly disclose wherein the cellular solid comprises a closed cell microarchitecture. However, since Line further suggest that the solid foam comprises a closed cell microarchitecture before processing the solid foam into an open-cell foam scaffold (P0042), Wu further discloses that 3D printing of polymer microballons (bubbles) allows the formation of solid foams with a closed cell microarchitecture having properties/cells suitable for a thermal insulation application or solid foams with an open cell microarchitecture having properties/cells suitable for scaffolds (P0003, 0068, 0074, 0100), and a person having ordinary skill in the art knows how to manufacture solid foams with either closed cells or open cells, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Wu and/or knowledge in the art by manufacturing the solid foam with a closed cell microarchitecture instead of the open cell microarchitecture for the benefit(s) of providing the  solid foam properties/cells suitable for a thermal insulation application or an application other than a scaffold as suggested by Wu. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV C, and/or 2144 II. 
Regarding claim 14, modified Lin further discloses wherein the cellular solid comprises an open cell microarchitecture (P0042, Figs. 4A-B). Wu (P0003, 0068, 0074, 0100) and/or Figs. 5A-5B of Torobin further obviate the subject matter of this claim.
Regarding claim 15, modified Lin further implicitly discloses wherein cells of the cellular solid have a nominal size in a range from about 0.01 mm to about 10 mm (the cells of the solid foam are shown as having a nominal size of about 0.1 mm via the scale bar of 100 microns shown in Figs. 4A-B: P0042, P0045, and Fig. 5 of Liu’s  corresponding NPL of record; Additionally, 0.04 mm to 0.18 mm is the nominal size of the bubbles: P0037, Fig. 11A; thus, the cells formed by the gas/hollow space of the bubbles is expected to have similar or smaller diameter/size than the bubbles). Furthermore, since Lin discloses/suggests that pore size of the produced scaffold is adjustable (P0010, 0027) and a person having ordinary skill in the art knows how to adjust the size of cells in solid foams and that cell size is a result-effective variable that affect the properties/applications of the solid foam, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of knowledge in the art by making the cells of the cellular solid have a nominal size within the claimed range for the benefit(s) of optimizing the properties of the cellular solid suitable for a desired application/use of the cellular solid. 
Regarding claim 17, modified Lin fails to explicitly disclose wherein the cellular solid is configured for pressure sensing, sound control, heat exchange, catalysis, and/or mechanical energy absorption. However, since the taught cellular solid and claimed cellular solid are substantially identical in structure and produced by substantially identical processes, the taught cellular solid is intrinsically capable of being used/configured for pressure sensing, sound control, heat exchange, catalysis, and/or mechanical energy absorption. MPEP §§ 2112.01 I and 2114 I-II. Additionally, since Wu further discloses that is within one of ordinary skill in the art to adjust the properties of foams based on its intended/desired application and that foams can be used/configured for sound control, heat exchange, and/or mechanical energy absorption (P0003, 0068, 0074, 0100), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Wu and knowledge in the art by configuring/using for sound control, heat exchange, and/or mechanical energy absorption as these types of foams are desirable/valuable in the art. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Regarding independent claim 18,  Lin discloses a method of printing a cellular solid (scaffold 130; wherein 130 is a solid foam: P0008 and Fig. 1B), the method comprising:
introducing an ink formulation comprising a flowable polymer precursor (introducing a liquid that is printable/flowable and that comprises at least a polymerizable polymer: P0026; the taught liquid reads on the claimed ink formulation: [0007], [0028], and [0031] of applicant’s published application) and a gas (gas) into a nozzle (105) comprising a core flow channel (205) radially surrounded by an outer flow channel (210), the ink formulation being directed into the outer flow channel and the gas being directed into the core flow channel (P0008, 0029-0032, Figs. 1A-2B);
ejecting the ink formulation and the gas out of the nozzle as a stream of bubbles (110: P0029, Figs. 1A), each bubble including a core comprising the gas and a liquid shell overlying the core and comprising the ink formulation (each bubble 110 includes a liquid ball/shell encapsulating a core/center comprising the gas: P0026, 0029, 0056, Fig. 7, Fig. 13);
after ejection, curing the flowable polymer precursor to form a solid polymer shell, the bubbles thereby being solidified (transforming the liquid shell into a solid shell such that the bubbles are transformed into solid foam by curing/cross-linking the liquid/ polymer precursor: P0008, 0026, 0042); and
depositing the bubbles on a substrate (115: Fig. 1A) …, thereby printing a polymeric cellular solid (130) having a predetermined geometry (P0026, 0029, 0042, Fig. 1A, Fig. 4A).
Lin is silent about the substrate being moving relative to the nozzle. 
However, a person of ordinary skill in the art would have readily recognized that the substrate and the nozzle in Lin must have a relative movement between them in order to achieve the disclosed depositing/stacking of bubbles and that there are limited options to allow their relative movement (i.e. moving the nozzle, the substrate, or both).   
In the same field of endeavor, methods of printing cellular solids/foams (P0003-0005), Wu discloses the technique of depositing an ink formulation on a substrate (301) moving relative to a nozzle (304) for the benefit(s) of facilitating 3D printing of cellular foams and/or improving porosity/architecture of the cellular foams (Abstract, P0005, 0100, 0112, 0129, and Fig. 4D). Wu further teaches discloses use of solid polymer shells (P0071, 0089, claims 13).
In the same field of endeavor, methods of printing cellular solids/foams, Torobin discloses the technique of depositing microspheres/bubbles on a substrate moving relative to a nozzle for the benefit(s) of facilitating collection (C32, L34-40 and Fig. 4). Torobin further discloses use of flowable polymer precursor to form solid polymer shells (C1, L47-59; C2, L4-7, and Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Lin in view of Wu and Tobin by moving the substrate relative to the nozzle during the depositing step for the benefit(s) of facilitating/enhancing collection/stacking of the bubbles and/or improving porosity/architecture of the cellular foam as suggested by Wu and/or Torobin. See MPEP §§ 2143 I C, 2143 I E, 2143 I G, and/or 2144 II. 
Regarding claim 19, modified Lin further discloses wherein curing the flowable polymer precursor comprises exposing the bubbles to light, heat or a chemical curing agent (exposing the bubbles to a crosslinking/curing chemical agent: P0026, 0041, 0058). Torobin further obviates the subject matter of this claim (C2, L17-28; C16, L47-56; C32, L34-51).
Regarding claim 20-21, modified Lin fails to explicitly disclose a polymerizamble monomer and ultraviolet light for curing. However, since Lin envisions that other polymers and other curing techniques can be used (P0041) and the desire to cure/polymerize the liquid bubbles in the air (P0041, 0058), Torobin further discloses use of polymerizable monomer for the bubbles and exposing the bubbles to ultraviolet (UV) light (C2, L17-28; C16, L47-56; C32, L34-51), and Wu  further use of polymerizable monomer for polymer shells of bubbles (P0089) and ultraviolet (UV) irradiation as well-know technique of curing inks (P0095, 0103), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Wu and Torobin by using a photocurable monomer in the flowable polymer precursor and using ultraviolet light to cure the bubbles for the benefit(s) of allowing curing of the bubbles in the air and/or enhancing/facilitating curing of the ink/bubbles. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 22, modified Lin further discloses that solidification step is modifiable such as by polymerizing the liquid bubbles in the air (P0041, 0058) while Torobin further discloses to solidify the liquid shell prior to deposition of the bubbles on the substrate for the benefit(s) of avoiding deformation/damage of the bubbles upon contact with the substrate (C2, L17-28; C32, L34-51). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Tobin by performing solidification of the liquid shells prior to deposition of the bubbles on the substrate for the benefit(s) of avoiding deformation/damage of the bubbles upon contact with the substrate. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV C, and/or 2144 II. 
Regarding claim 23, modified Lin further discloses wherein the solidification of the liquid shell occurs after deposition of the bubbles on the substrate (P0026, 0041).
Regarding claim 24, modified Lin fails to disclose wherein the solidification occurs within one second of deposition. However, Lin further suggests that solidification step is modifiable (P0041, 0058) while Torobin further discloses to solidify the liquid shell prior to deposition of the bubbles on the substrate for the benefit(s) of avoiding deformation/damage of the bubbles upon contact with the substrate (C2, L17-28; C32, L34-51). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Tobin by performing solidification of the liquid shells within one second of deposition for the benefit(s) of performing deposition and solidification simultaneously and/or avoiding/minimizing deformation/damage of the bubbles upon contact with the substrate. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV C, and/or 2144 II. 
Regarding claim 25, modified Lin fails to disclose wherein the ink formulation further comprises a nanoparticle precursor. However, Torobin further discloses/suggests to include a nanoparticle precursor for the benefit(s) of providing dispersed/metallic particles and/or increasing rigidity (C19, L326-37, Table II in C30). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Tobin by including a nanoparticle precursor to the ink formulation for benefit(s) of providing dispersed/metallic particles and/or increasing rigidity. 


Regarding claim 27, modified Lin further discloses wherein the stream of bubbles is a monodisperse stream of bubbles (P0028, 0030, Fig. 1A). Torobin further obviates the subject matter of this claim (Figs. 1-3A).
Regarding claim 28, modified Lin further discloses wherein the gas is selected from the group consisting of: air, oxygen, nitrogen, helium and argon (P0037, 0050, 0055, and Fig. 13). Torobin further obviates the subject matter of this claim (C18, 24-29).
Regarding claim 29, modified Lin fails to disclose wherein the gas is directed into the nozzle at a pressure in a range from about 1 kPa to about 10 kPa. However, since Lin further discloses a pressure approaching the claimed pressure range and discloses to adjust the pressure of the gas to optimize the dispersion and/or diameter of the bubbles (P0039, 0047, 0048; gas pressure is a result-effective variable), Torobin further discloses that gas pressure is a result-effective variable (C4, L6-33; C15, L44-49), and applicant discloses that the claimed pressure range is not critical ([0034] of applicant’s published application), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin by using a gas pressure within the claimed range for the benefit(s) of optimizing the dispersion and/or diameter of the bubbles. See MEPE 2144.05 I-II. 
Regarding claim 30, modified Lin fails to disclose wherein a flow rate of the ink formulation is in a range from about 3 ml/min to about 15 ml/min. However, since Lin further discloses a pressure approaching the claimed lower range and to adjust the flow rate of the liquid formulation to optimize the pattern and/or size of the bubbles (P0028, 0039, 0047, and Fig. 10; flow rate of liquid formulation is a result-effective variable), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin by using a flow rate of the ink formulation within the claimed range for the benefit(s) of optimizing the pattern and/or size of the bubbles. See MEPE 2144.05 I-II.
Regarding claim 31, modified Lin fails to explicitly disclose wherein the cellular solid comprises a closed cell microarchitecture. However, since Line further suggest that the solid foam comprises a closed cell microarchitecture before processing the solid foam into an open-cell foam scaffold (P0042), Wu further discloses that 3D printing of polymer microballons (bubbles) allows the formation of solid foams with a closed cell microarchitecture having properties/cells suitable for a thermal insulation application or solid foams with an open cell microarchitecture having properties/cells suitable for scaffolds (P0003, 0068, 0074, 0100), and a person having ordinary skill in the art knows how to manufacture solid foams with either closed cells or open cells, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Wu and/or knowledge in the art by manufacturing the solid foam with a closed cell microarchitecture instead of the open cell microarchitecture for the benefit(s) of providing the  solid foam properties/cells suitable for a thermal insulation application or an application other than a scaffold as suggested by Wu. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV C, and/or 2144 II. 
Regarding claim 32, modified Lin further discloses wherein the cellular solid comprises an open cell microarchitecture (P0042, Figs. 4A-B). Wu (P0003, 0068, 0074, 0100) and/or Figs. 5A-5B of Torobin further obviate the subject matter of this claim.
Regarding claim 33, modified Lin further implicitly discloses wherein cells of the cellular solid have a nominal size in a range from about 0.3 mm to about 0.7 mm (0.04 mm to 0.18 mm is the nominal size of the bubbles: P0037, Fig. 11A; thus, the cells formed by the gas/hollow space of the bubbles is expected to have similar or smaller diameter/size than the bubbles). Furthermore, since Lin discloses/suggests that pore size of the produced scaffold is adjustable (P0010, 0027) and a person having ordinary skill in the art knows how to adjust the size of cells in solid foams and that cell size is a result-effective variable that affect the properties/applications of the solid foam, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of knowledge in the art by making the cells of the cellular solid have a nominal size within the claimed range for the benefit(s) of optimizing the properties of the cellular solid suitable for a desired application/use of the cellular solid. 
Regarding claim 35, modified Lin fails to explicitly disclose wherein the cellular solid is configured for pressure sensing, sound control, heat exchange, catalysis, and/or mechanical energy absorption. However, since the taught cellular solid and claimed cellular solid are substantially identical in structure and produced by substantially identical processes, the taught cellular solid is intrinsically capable of being used/configured for pressure sensing, sound control, heat exchange, catalysis, and/or mechanical energy absorption. MPEP §§ 2112.01 I and 2114 I-II. Additionally, since Wu further discloses that is within one of ordinary skill in the art to adjust the properties of foams based on its intended/desired application and that foams can be used/configured for sound control, heat exchange, and/or mechanical energy absorption (P0003, 0068, 0074, 0100), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Wu and knowledge in the art by configuring/using for sound control, heat exchange, and/or mechanical energy absorption as these types of foams are desirable/valuable in the art. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 36, modified Lin further implicitly/explicitly discloses wherein the cellular solid comprises locally controlled gradients in pore size, interconnectivity, and/or material composition (P0010, P0042). Since the taught cellular solid and claimed cellular solid are substantially identical in structure and/or produced by substantially identical processes, the taught cellular solid is intrinsically capable of comprising locally controlled gradients in pore size, interconnectivity, and/or material composition. MPEP §§ 2112.01 I and 2114 I-II. Torobin further discloses to locally control pore size, interconnection of voids, and material composition (abstract, C19, L1 to C26, L68; C30, L1 to C31, L31). A person having ordinary skill in the art that the taught direct ink/printing layer-by-layer deposition allows selective localized deposition which allows locally controlled gradients in pore size, interconnectivity, and/or material composition.
Claim(s) 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wu and Torobin as applied to claims 1 and 18, and further in view of Magdassi (US 20150366073). 
Regarding claims 9 and 26, modified Lin fails to explicitly disclose wherein the nanoparticle precursor comprises a metal salt. 
In an analogous art, printing of polymerizable ink formulations with metal precursors, Magdassi discloses use of a metal salt as a nanoparticle precursor and a step of reducing the metal salt during/after polymerization of the ink formulation to form metal nanoparticles dispersed in the polymer for the benefit(s) providing electrical conductivity to the printed polymer structure (Abstract, P0028, 0062, 0075) 
Since modified Lin, as applied above, discloses/suggests the desire to include metal nanoparticles in the polymer shell (as applied above; especially, the teachings of Torobin about dispersed particles in the polymer shell), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of the teachings of Magdassi for the benefit(s) of facilitating/enhancing dispersion of metal nanoparticles in the polymer shell and/or providing electrical conductivity to the printed polymer shell. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Claim 16 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wu and Torobin as applied to claims 1 and 18 above, and further in view of Lewis (US 20180142108). 
Regarding claim 16, modified Lin fails to disclose wherein the nozzle moves relative to the substrate at a translation speed in a range from about 1 mm/s to about 300 mm/s. However, a person of ordinary skill in the art would have readily recognized that the substrate and the nozzle in Lin must have a relative movement between them in order to achieve the disclosed depositing/stacking of bubbles, that there are limited options to allow their relative movement (i.e. moving the nozzle, the substrate, or both), and that the rate of the relative movement between them impacts/dictates the quality/dimension/location of the printed bubbles/product.   
In the same field of endeavor, methods of printing foams (abstract), Lewis discloses to move a nozzle relative to a substrate at a translation speed in a range from about 1 mm/s to about 500 mm/s overlapping with the claimed range and that the translation speed impacts/dictates the quality/dimension of the printed product (P0049).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Lin in view of Lewis by moving the nozzle relative to the substrate at a translation speed within the claimed the claimed range for the benefit(s) of optimizing the pattern/quality/dimension/location of the printed bubbles/product. See MPEP §§ 2143 I C, 2143 I G, and/or 2144.05 I-II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Ranft (US 20110015288) discloses a method for forming a foam comprising printing of bubbles made of liquid mixture enclosing a gas (P0009-0016 and claim 12), discloses use of metal salts (P0051), and discloses that foams are suitable for sound control, heat exchange, and/or mechanical energy absorption (P0002);
Gladysz discloses use of metal salts as metal precursors (P0032 and Fig. 1); and
Mu (Material Horizons, 2017 – 11 page NPL of record) discloses that foams are suitable as catalyst supports (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743